DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/ Election

As mentioned in the previous office action, all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, and the restriction requirement as set forth in the Office action mailed on 03/19/2021 has been withdrawn. 

Allowable Subject Matter 

Claims 1, 3, 5-12, and 16 are allowed.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claims 1 and 16 as a whole, including the limitation that the outlet pipe (7) is embodied at least partially as the first electrode, and that at least a part of the inner walls, in contact with fluid, of the housing (3, 4), and/or the fluid guide (12), is embodied as the second electrode, or vice versa.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SALIL JAIN/Examiner, Art Unit 1795